DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment filed on 19 Feb 2021 in which claims 1-2, 4, 9, 12, 17, and 20 were amended.
Claims 1-20 are currently pending and under examination, of which claims 1, 9, and 17 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Remarks
Updated search and consideration have given to the present status of amended claims.
Objections are withdrawn as necessitated by applicant’s amendments.
Examiner thanks applicant for discussion of advisory action with art identified per Trescak in combination with Zhang. Examiner’s interpretation of claimed personality trait range with upper/lower constraints is read in light of remarks 02/19/2021 which discusses a subset within the range. While the specific language of a subset within the range is not positively recited, the example of 0.6 ≤ f ≤ 0.8 within [0,1] is helpful in consideration of claimed functionality. Examiner notes the consideration of ranges are subject to MPEP 2144.05 when considering obviousness. Since the range itself is reflecting the state of a 
Applicant’s amendments and arguments dated 02/19/2021 addressing the subject matter eligibility rejection under 35 U.S.C. 101 have been fully considered and are not deemed persuasive. The rejection under 101 is maintained with the following remarks. Applicant notes [Page 12-13 of 18] practical application with improvement to functioning of a computer as personalized interactions with dynamic virtual agent and parallels to 2019 PEG examples 37 – 42. The PEG examples, such as example 39, involve a neural network with specified training. This is in contrast the claims language describing a model having some analysis based on other analysis, and which may or may not have anything to do personality assignment. There is no clear link between assignment of agent and any of the modeling or analysis, and even less detail as to how one arrives at specific score for customer satisfaction. When viewing not just the claims, but the entire application as a whole, the underlying process relies on transformations that are unclear and subject to the arbitrary personality of a user. For example, optimization is disclosed per equation at instant specification [0043] as running series of weighted personalities but there is no objective such as minimize loss for virtual agent or customer satisfaction. The specification merely applies a multitude of elements which are expressly described as “known”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Amended claims 1, 9, and 17 recite the limitation "each of the ranges". There is insufficient antecedent basis for this limitation in the claim. While the claim recites “personality types being defined as a range”, there is no plurality of ranges properly introduced. Further, it is unclear where this limitation finds support in the specification.
Claims 1, 9, and 17 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In particular, claims recite the limitation “improve customer satisfaction during an interaction”. Customer satisfaction, under the broadest reasonable interpretation, is improved relative to the customer whom may have an arbitrary perspective on the nature of satisfaction or what it means to improve. Accordingly, the scope of improving customer satisfaction is not met by clear metes and bounds. Thus, claims 1, 9, and 17 are rejected as indefinite. Claims 2-3, 10-11, and 18-19 address the deficiency by disclosing a customer satisfaction score. Dependent claims cure this deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—the claims fall within one of the four 101 statutory categories (claims 1-8 are method/process, claims 9-16 are system/machine, claims 17-20 are product/manufacture).
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are directed to certain methods of organizing human activity which include commercial or legal interactions such as sales activities, behaviors, or business relations. The limitations recite
identifying a customer utilizing a customer support service
retrieving a plurality of data associated with the customer; 
analyzing the received plurality of data using a customer satisfaction prediction model; 
generating a plurality of analyzed data from the customer satisfaction prediction model based on the analyzed plurality of data; and 
generating a plurality of personality traits for a virtual agent from the generated plurality of analyzed data, the personality traits configured to modify default personality traits of the virtual agent, wherein each of the personality traits respectively corresponds to a type of personality trait, the types of personality traits being defined as a range, the personality traits being generated through a respective upper limit constraint and lower limit constraint applied to each of the ranges, the upper and lower limit constraints being based on the generated plurality of analyzed data; 
wherein the personality traits for the virtual agent compliment further personality traits of the customer to improve customer satisfaction during an interaction between the virtual agent and the customer
wherein the virtual agent is assigned to the customer conditional on the personality traits to be expressed by the virtual agent.
These claim elements are considered to be abstract because customer and agent interactions are modeled for customer satisfaction according to personality-based assignment. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions or interactions between people, then it falls within the “method of organizing human activity” grouping of judicial exceptions identified in the 2019 PEG. Therefore, the claim recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. The amended customer support service merely describes the abstract idea being a business method as does the assignment of agent to customer based on personality. Although the claim recites that the functionality is performed “during an interaction” so as to “compliment personality traits” and “using a customer satisfaction model”, these elements are considered part of the abstract idea, a business solution to organize interactions between people, or business relations. Examiner cites additional support in evidence of such elements being known, see for example Tatai et al., “The Chatbot Who Loved Me” circa 2003 and/or Yueh et al., “A Virtual Travel Agent System for M-Tourism with Semantic Web Service Based Design and Implementation” circa 2007. Such pieces demonstrate the pervasiveness of claimed functionality. The fundamental significance of all elements does not distinguish as more than an abstract idea: customer satisfaction is nebulous, interactions are inherent, and the model simply generates analyzed data from other analyzed data. i.e., black box. As such, the claim recites only the idea of a solution or outcome without meaningful detail of how a solution to a problem is solved. Therefore, the claim amounts to mere instructions to apply the exception and fails to demonstrate an improvement to the functioning of a computer, and is accordingly not integrated into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed “during an interaction” so as to “compliment personality traits” and “using a customer satisfaction model” as noted above. The claim thus recites elements only at a high-level of generality as mere instructions to apply an exception without meaningful limitation and fails to demonstrate improvement to the functioning of a computer. The statement that the method is performed using a model does not satisfy the test of “inventive concept.” See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity) and/or OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 (presenting offers to potential customers and gather statistics generated based on the testing about how potential customers responded to the offers).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 17, which recite a system and a computer program product, respectively, as well as to dependent claims 2-8, 10-16, and 18-20.
Dependent claim 2 discloses “generating a customer satisfaction score” and “generating a label”. Both scores and labels are well-known outside the art and do not meaningfully limit the abstract idea as amounting to significantly more than the judicial exception, see MPEP 2106.05(e).
Dependent claim 3 discloses “using an external extraction engine” and a second limitation considered part of the abstract idea. The additional element of an external extraction engine amounts to generic computer components which the courts have identified as not adding significantly more to the abstract idea. 
Dependent claim 4 discloses “using a constrained optimization solver” to analyze “a function on constraints for the generated plurality of personality traits associated with the virtual agent” as well as “presenting the generated plurality of personality traits for the virtual agent to the user”. The additional elements of “constrained optimization solver”, “constraints and a function on constraints”, and user presentation all amount to generic computer components and/or generic computer functionality. The “constraints” are entirely open-ended, the “function on constraints” is interpreted as merely a “known algorithm” (per instant spec [0050]), the solver is not structurally tied to anything in particular and merely repeats analyzing, and user presentation is simply displaying a result. When viewed as a whole, the elements amount to an attempt to monopolize terminology without specifically adding identifiable substance of merit to warrant significantly more than the abstract idea.
Dependent claim 5 discloses “training data associated with the customer” used to “extract a plurality of personality traits for the virtual agent”. This is considered part of the abstract idea, and the limitation of said data as “training data” amounts to mere data gathering as set forth in MPEP 2106.05(h) which states “a data gathering step that is limited to a particular data source (such as the internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use” wherein the particular type of data is training data. Accordingly, the additional element fails to add significantly more to the abstract idea.
Dependent claims 6 and 7 discloses “using an optimization solver” to analyze training labels, extracted features and personality traits by “using a plurality of classifiers”. The mere use of classifiers amounts to merely linking the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Further, feature extraction and training labels are routine operations of a classifier and there is no indication that the limitations improve the functioning of a computer. Accordingly, the additional elements fail to add significantly more to the abstract idea.
Dependent claim 8 discloses training a customer satisfaction model from the collective analyzed data. This is considered part of the abstract idea and there are no additional elements apart from training as discussed with regard to claim 5.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Danson et al., US PG Pub No 20180159977A1, hereinafter Danson, in view of 
Amini et al., US Patent No 9,812,151B1, hereinafter Amini, and further in view of
Alameda-Pineda et al., “SALSA: A Novel Dataset for Multimodal Group Behavior Analysis”, hereinafter AP.
With respect to claim 1, Danson teaches:
A method for optimizing a plurality of personality traits of a virtual agent based on a predicted customer satisfaction value {Danson [0005] “methods determine a personality type of a customer, and use that personality type to facilitate improved customer interactions with an available service provider, e.g., a contact center agent”, [0029] “agent is an online chat program”; [0047] “prediction can be based on previous transactions between the customer and contact center, .., customer satisfaction ratings”; Fig 4-406/410/412}, the method comprising:
identifying a customer utilizing a customer support service {Danson [0040] “identify, or facilitate identification of, a customer” where [0024] “analytics center 120 provides back-end support between contact center 100 interactions with customers”}; 
retrieving a plurality of data associated with the customer {Danson [0045] “retrieve a pre-existing customer profile of the customer (including personality type)”}; 
analyzing the received plurality of data using a customer satisfaction prediction model {Danson [0047] “interactions can be input into a linguistic model to provide a personality type of the customer” wherein interactions are comprised in profile per [0032] “profile information specific to a customer including, without limitation, … personality type (e.g., as determined by past interactions)”. See also [0038] “algorithm(s) are typically trained using previously analyzed customer-agent communications”. [0047] “customer satisfaction” and [0055] “optimum number of communications… customer satisfaction”}; 
generating a plurality of analyzed data from the customer satisfaction prediction model based on the analyzed plurality of data {Danson [0046-47] “predicts the personality type of the customer using past interaction” generated prediction output of the model based on interactions. [0034] “predict customer personalities or customer profiles”}; and 
generating a plurality of personality traits for a virtual agent from the generated plurality of analyzed data {Danson [0061] “past customer interactions may be input into a linguistic psychological model to generate a personality type for the available agent” and [0072] same, emphasis: generate a personality type for the available agent. Agents detailed per [0029] “an agent is an online chat program designed to interpret customer inquiries and respond” is a virtual agent}, 
wherein the virtual agent is assigned to the customer conditional on the personality traits to be expressed by the virtual agent {Examiner notes the language “conditional on” as a contingent limitation which is subject to MPEP 2111.04(II). The “to be expressed” of an agent is considered under BRI as personality which is assigned/matched to customer. Danson Fig 4:412 “Match an available agent or group of available agents with each customer, based on agent personality type and customer personality type”, [0062,64] “For example, a customer with a personality type characterized by emotions may be matched with an agent with a similar personality type”}.
Danson further teaches Danson [0008] “ranking the plurality of available agents based on the personality type” where [0054] “highest ranked agent first. In several embodiments, the matching is dynamically updated” teaches dynamic update of matching based on ranked personality. See also [Abstract] “matching the one or more available agents with each customer on the list based on personality type of each customer on the list and the personality type of each available agent” teaches personalized optimization based on personality of both customer and agent for [0032] “agent actions during interactions with customer” to [0055] “maximize… customer satisfaction”
However, Danson does not teach “the personality traits configured to modify default personality traits of the virtual agent”.
Amini teaches: 
the personality traits configured to modify default personality traits of the virtual agent {Amini Fig 4 illustrates PAD model for “new personality” and “previous personality” where [Col5 Lines8-34] “virtual agent can interact with a user” as illustrated Figs 5-8 and where modifying is Fig 1:150 “applying the emotion vector, mood vector and personality vector to output of the virtual agent” and/or [Col17 Lines10-12] “control output of a virtual agent based on a user’s affect”} wherein each of the personality traits respectively corresponds to a type of personality trait {Amini [Col12 Lines14-67] “personality traits of the user (e.g., open, conscientiousness, extrovert, agreeable and/or neurotic)” exemplar personality trait types to control virtual agent output}, 
wherein the personality traits for the virtual agent compliment further personality traits of the customer to improve customer satisfaction during an interaction between the virtual agent and the customer {Amini [Col20 Lines8-48] “θ can be set to weight the effect of user’s personality vector on the virtual agent’s personality… θ such that, for example, the virtual agent’s personality is adaptable” is complimenting of personality between agent and user by weight. Further, [Col2 Lines19-24] “advantages of the invention can include better understanding by the virtual agent of user utterances based on affective context (e.g., emotion, mood, personality, and/or satisfaction of the user)” in “real-time” teaches user satisfaction where [Col5 Lines8-34] “virtual agent can interact with a user”. See also [Col14 Line63] “satisfaction score”}. 
	Both Danson and Amini are directed to agent interaction modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the personality trait technique disclosed by Amini for the routing of customer interaction disclosed by Danson for the benefit of “better understanding by the virtual agent of user utterances based on affective context” so as to address the problem of pre-assigned behavior being inappropriate for the context “For example, at the start of a dialogue the virtual agent may with a smiling face utter to a user ‘how may I help you?’ However, if during the dialogue the user expresses dissatisfaction, current virtual agents typically still utter ‘how may I help you’ with a smiling face, when a more serious, less smiling expression is likely more appropriate” (Amini [Col2 Lines22-24], [Col28 Lines7-11]).
Amini further teaches [Col21 Line18] “emotion intensity 1E1 is a float number in the range [0,1]”
However, the combination of Danson and Amini does not teach “upper limit constraint and a lower limit constraint applied to each of the ranges, the upper and lower limit constraints being based on the generated plurality of analyzed data”.
AP teaches: 
the types of personality traits being defined as a range, the personality traits being generated through a respective upper limit constraint and a lower limit constraint applied to each of the ranges, the upper and lower limit constraints being based on the generated plurality of analyzed data {Examiner notes A) ranges lack criticality under MPEP 2144.05; B) applicant admitted art as specification discloses that such limitations are “known” per [0050], [0030]; and C) on the merits, prior art AP}

    PNG
    media_image1.png
    451
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    378
    436
    media_image2.png
    Greyscale

AP teaches multimodal personality trait inference among interacting groups. The range and constraints of Big-5/Ocean personality trait types are illustrated as distribution per Fig 5 reproduced above, and with context illustrated Fig 4. Empirical support is provided in Table 5 with Pearson Correlation among measures of std deviation, transitivity, betweenness, etc. Any of these measures correlated and/or the temporal shift of badged users illustrated per Fig 6 are interpreted as upper/lower constraints in consideration of personality trait distribution. Further, “At each JHS-PF iteration, the propagation is solved via message-passing and the update combines HFS-PF likelihoods from each view independently. With a final resampling, the a posteriori particle representation is obtained for each target” [P.1713] emphasis a posteriori, iterative teaches w.r.t. claim language “being based on the generated plurality of analyzed data” See also, [P.1712] “SALSA provides ground-truth annotations” and [Supp P.6 RtCol] “normalization factor”.
	AP is directed to modeling of personality thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to match personalities of customer and agent per Danson in combination with the weighted personality vector of Amini and further improved with AP’s multimodal analysis for the benefit of identifying “highly connected clusters” (AP [P.1717 RtCol]) and/or “outperform unimodal approaches and provide a richer representation of social interplays” (AP [P.1711 Sect3.5]).

With respect to claim 2, the combination of Danson, Amini, and AP teaches the method of claim 1, wherein
generating a plurality of analyzed data from the customer satisfaction prediction model based on the analyzed plurality of data {claim 1 limitation}, further comprises:
generating a customer satisfaction score based on the analyzed plurality of data {Danson [0047] “customer satisfaction ratings” is c.score and based on analyzed interaction data as [0047] “prediction can be based on previous transactions” and/or [0045] “repeat customer”}; and 
generating a label based on the analyzed plurality of data {Danson [0037] “models categorize each person… each personality type may respond positively or negatively” teaches a binary label of positive/negative by categorization}.  

With respect to claim 5, the combination of Danson, Amini, and AP teaches the method of claim 1, further comprising:
retrieving a plurality of training data associated with the customer {Danson [0038] “algorithm(s) are typically trained using previously analyzed customer-agent interactions”}; and 
extracting a plurality of training personality traits for the virtual agent {Danson Fig 4-410 “Determine, for each available agent, agent personality type” wherein personality type comprises a plurality of personality traits under broadest reasonable interpretation} and a plurality of training personality traits for the customer {Danson Fig 4-406 “Determine personality type of each customer”} based on the retrieved plurality of training data {Danson [0038] “trained using previously analyzed customer-agent communications” is training for both customer and agent} using an external extraction engine {Danson [0046] “extract data” by [0064] “task pairing engine” and/or “analysis module”}.  

With respect to claim 9, Danson teaches:
A computer system {Danson [0016] “Fig. 6 is a block diagram of a computer system”} for optimizing a plurality of personality traits of a virtual agent based on a predicted customer satisfaction value {Danson Fig 4-410 “Determine, for each available agent, agent personality type”; [0047] “prediction can be based on previous transactions between the customer and contact center, .., customer satisfaction ratings”}, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {Danson Figs 2 and 6; [0006] “The system includes a node that includes a processor and a non-transitory computer readable medium operably coupled thereto, and the non-transitory computer readable medium includes a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor”; [0030] “system memory 146… processor 144”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 10 is rejected for the same rationale as claim 2.
Claim 13 is rejected for the same rationale as claim 5.

With respect to claim 17, Danson teaches:
A computer program product {Danson [0029] “software-based application”; [0034] “software module”; [0079,82] “program code”; [0008]} for optimizing a plurality of personality traits of a virtual agent based on a predicted customer satisfaction value {Danson Fig 4-410 “Determine, for each available agent, agent personality type”; [0047] “prediction can be based on previous transactions between the customer and contact center, .., customer satisfaction ratings”}, comprising:  IL820160159US01 Page 29 of 32 
one or more computer-readable storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor {Danson [0077-79] “program code may be executed by processor 604 as received and/or stored in disk drive component 610”; [0030] “computer-readable storage to facilitate execution of computer instructions by the processor”}, the program instructions comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 18 is rejected for the same rationale as claim 2.

Claim 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danson, Amini, and AP in view of Perkowitz et al., US PG Pub No 20150170042A1, hereinafter Perkowitz.
With respect to claim 3, the combination of Danson and Amini teaches the method of claim 2. Perkowitz teaches further comprising:
extracting a plurality of personality traits associated with the customer based on the analyzed plurality of data using an external extraction engine {Perkowitz [0098] “personality module 620 use plurality of personality traits (dimensions) and determine an estimate for the user’s affinity with that trait” wherein user corresponds to customer and module 620 is engine which [0046] “extracts slices” whereby slices are of user data as per same [0098] and/or [0100] “module 620 processes the slices and recommends other places, businesses”}; and 
generating a plurality of personality traits for the virtual agent from the generated customer satisfaction score, the generated label and the extracted plurality of personality traits associated with the customer {Perkowitz [0083] “agent compiler module 630 builds a customized recommendation agent for the user based on the routine model, the personality model, and/or additional information about the user” and [0167] “recommendation agent module 140 then determines 820 a set of metrics (e.g., a position of each of the personality dimensions described above) describing the user’s personality and builds 830 a personality model for the user” suggests generated agent personality traits as the agent is built from user personality traits. Also see [0080] “labels are applied to slices” and [0101] “user will be evaluated as having a score”}.  
	Perkowitz is directed to modeling agent interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to combine the teachings of Perkowitz with those of Danson as an external engine in order to “assign each of the possible recommendations with a weight based on how closely the recommendation’s personality profile, as indicated by the corresponding metadata, matches that of the user” (Perkowitz [0169]) and/or “in order to determine users’ personality traits without having to administer an intrusive and tedious questionnaire” (Perkowitz [0109]).

With respect to claim 4, the combination of Danson, Amini, AP, and Perkowitz teaches the method of claim 3, further comprising:
generating a function on constraints for the generated plurality of personality traits associated with the virtual agent {Perkowitz [0101] “personality module 620 represents each personality trait as a position on a personality dimension, ranging from not exhibiting the trait in question at all, to completely exhibiting the trait at all times, with most people falling in the middle. Thus, a given user will be evaluated as having a score (e.g., from 0% to 100%) for each dimension” wherein scoring personality dimension corresponds to generating constraints for personality trait and is utilized to build customized corresponding agent. Further, [0115] “algorithms to develop a model that can predict the position in each personality dimension” is a function on constraints}; 
analyzing the constraints, the generated function on constraints and the extracted plurality of personality traits associated with the customer using a constrained optimization solver {Examiner notes that “using a constrained optimization solver” under BRI amounts to no more than using a generic computer. Perkowitz [0174] “execute computer program modules”; [0159] “agent module 140 then analyzes 720 the received slices to identify a set of transitions between contexts”; [0109] “analyze the behavior data collected by the system to automatically determine the personality traits”}; 
generating the plurality of personality traits for the virtual agent based on the analyzed plurality of constraints, the analyzed function on constraints and the analyzed plurality of personality traits for the customer {Perkowitz [0009] “customized recommendation agent is then built based on the personality model”; [0083] “agent compiler module 630 builds a customized recommendation agent for the user based on the routine model, the personality model, and/or additional information about the user”}; and 
presenting the generated plurality of personality traits for the virtual agent to a user {Perkowitz [0145] “visible user interface presents those recommendations as coming from the user’s agent” and [0164] “reasons with the selected recommendations, explaining why the recommendation was made, which is presented in conjunction with the recommendation”}.  
	A person having ordinary skill in the art would have considered it obvious to combine the agent matching of Danson/Perkowitz with the techniques of AP because personality is associated with intensities and interacts in relation with emotion.

Claims 11 and 19 are rejected for the same rationale as claim 3.
Claims 12 and 20 are rejected for the same rationale as claim 4.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Danson, Amini, and AP in view of Wilf et al., US PG Pub No 20150242707A1, hereinafter Wilf.
With respect to claim 6, Danson teaches the method of claim 5. Wilf teaches further comprising:
determining a training label for a customer satisfaction based on the retrieved plurality of training data {Wilf [0188] “training database of individuals, tagged with Big-5 trait values, a classifier for each of these trait values is constructed… the training is assigned a numerical value between 0 and 100” wherein tags are labels. See also [0191] “positive/negative examples for the training” such as [0215] “dissatisfied customer”; Fig 10}; 
extracting a plurality of features from the retrieved plurality of training data using a plurality of classifiers {Wilf Figs 13-14 illustrating plurality of classifiers for each trait and weighting buyer types; [0169] “personality trait/behavior/capability classifier is applied by array of classifiers (block 390)” corresponding to Fig 4 with “Personality Face Feature Extraction” and [0146] “After the feature extraction, at step 330, the images are grouped into training groups according to their associated metadata characteristic of human personality”; [0314] “trained on a combined set of features extracted”}; and 
analyzing the determined training label, the extracted plurality of features and the extracted plurality of training personality traits associated with the virtual agent using an optimization solver {Wilf [0147] “applying a machine learning algorithm to the training images and corresponding descriptors, labeled according to metadata to train a classifier 350” [0222] “apply training algorithm… and fine-tune personality types” wherein the algorithm corresponds to solver, which analyzes the training labels, extracted features, and personality traits. See also [0069] “personalize an interaction of said artificial agent with said human” and [0046] “correlation measure between the personality traits of the designated person and the preferred personality characteristics” suggests personality traits associated with the agent based on the personalization of agent for a particular user because the platform [0233] “personalizes the interaction with the human to best… sell to that human”}.  
	Wilf is directed to modeling interaction with personality thus being analogous. A person having ordinary skill in the art would have considered it obvious at the time of filing to combine the classifier ensemble of Wilf with the interaction correlation of Danson in order to weight each personality trait separately as illustrated by Wilf Fig 13 and/or in order to “specify certain buyer types by a selection of traits, target or ideal values for these traits” (Wilf [0288-89]).

With respect to claim 7, the combination of Danson, Amini, and AP teaches the method of claim 5. Wilf teaches further comprising:
determining a training label for the customer satisfaction based on the retrieved plurality of training data {Identical to claim 6}; 
extracting a plurality of features from the retrieved plurality of training data using a plurality of classifiers {Identical to claim 6}; and 
analyzing the determined training label, the extracted plurality of features and the extracted plurality of training personality traits associated with the customer using the optimization solver {Wilf [0147] “applying a machine learning algorithm to the training images and corresponding descriptors, labeled according to metadata to train a classifier 350” [0222] “apply training algorithm… and fine-tune personality types” wherein the algorithm corresponds to solver, which analyzes the training labels, extracted features, and personality traits. See also [0233] “predicts personality traits (for example, Big-5 traits) of the human”; Fig 12-1210 “buyer-related traits”}.  The rationale for combination is identical to that of claim 6, applied mutatis mutandis.

With respect to claim 8, the combination of Danson, Amini, AP, and Wilf teaches the method of claim 7, further comprising:
training a customer satisfaction prediction model from the analyzed training label, the analyzed plurality of features, the analyzed plurality of training personality traits of the virtual agent, and the analyzed plurality of training personality traits of the customer {Wilf [0298] “training algorithm builds a model”; [0314] “trained on a combined set of features extracted”; [0188] “training database of individuals, tagged with Big-5 trait values”; [0010] “training images of multiple persons for machine learning training purpose in order to identify personality traits”; [0215] “assist remote customer support, sales and service personnel to better interaction with a prospective/current/dissatisfied customer”. See also Danson [0038] “trained using previously analyzed custom-agent communications”}. PHOSITA would have considered it obvious prior to the time of filing to modify training set to include all recited elements in order to provide increased accuracy when determining correlation for matching agent to customer.

Claims 14-16 are rejected for the same rationale as claims 6-8, respectively.









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., “Sequential Matching Network: A New Architecture for Multi-turn Response Selection in Retrieval-Based Chatbots” discloses RNN for sequence and matching score for candidate responses, attention mechanism, joint training, and parameter tuning.
Miranda-Correa et al., “AMIGOS: A Dataset for Affect, Personality, and Mood Research on Individuals and Groups” discloses Big-5 in range [0,1] among group interaction for multimodal personality analysis, see [P.7 Sect4.1] Fig 3.

    PNG
    media_image3.png
    313
    470
    media_image3.png
    Greyscale

D’silva et al., “Real World Smart Chatbot for Customer Care using a Software as a Service (SaaS) Architecture” discloses machine learning chatbots for customer service.
Xianyu et al., “Heterogeneity-Entropy Based Unsupervised Feature Learning for Personality Prediction with Cross-Media Data” Key Lab, Tsinghua discloses personality analysis with crossmodal autoencoder, entropy, and normalization, see equation 10.
Lee et al., “The ChatBot Feels You – A Counseling Service Using Emotional Response Generation” discloses chatbot for psychiatric counseling with LSTM-RNN.
Ponce-Lopez et al., “ChaLearn LAP 2016: First Round Challenge on First Impressions – Dataset and Results” discloses ChaLearn Challenge over personality analysis.
Fung et al., “Towards Empathetic Human-Robot Interactions” discloses Zara the Supergirl as personality based interactive agent with LSTM.
Trescak et al., “Personalities, Physiology, Institutions and Genetics: Simulating Ancient Societies with Intelligent Virtual Agents” discloses avatar personality trait control per [P.391] Fig 14.14
Zhang et al., NPL “Modeling Personality, Mood, and Emotions” discloses upper and lower bounds for personality, see [P.224, 226-27]
Conway et al., US PG Pub No 20170208177A1 from same assignee as Danson disclosure replete with reference to “customer satisfaction score”
McGann et al., US PG Pub No 20170111507A1 discloses [0169] determination of fit between agent and customer and a [0123] “range [0.0, 1.0]”
Sharpe et al., US PG Pub No 20170111508A1 disclosure of substantial length illustrating Fig 1 agent/user matching [0174] “matching the personality of the user with the personality of the agent” and specific range of values [0081,79].
Gariepy et al., US PG Pub No 20150358416A1 discloses [0074] “range of personality traits to which marketing material is correlated” for [0041] “system can be trained to extract personality traits”
Kannan et al., US PG Pub No 20150254675A1 disclosure by 24/7 having extensive related family filings, see [0025] “personality traits”.
Hori et al., “End-to-end Conversation Modeling Track in DSTC6” discloses customer service with e2e dialogue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124